 

 

USDC SDNY
DOCUMENT

UNITED STATES DISTRICT COURT ELECTRONICALLY FILED

SOUTHERN DISTRICT OF NEW YORK. DOC #: .
DATE FILED: x 2 [i A

 

 

 

 

=

ANHUI KONKA GREEN LIGHTING CO., LTD.,

Plaintiff, 18 Civ. 12255 (PAE)
-V-
OPINION & ORDER

GREEN LOGIC LED ELECTRICAL SUPPLY, INC.,
GEORGE GEFFEN, DANIEL L. YU, and DOES 1-100,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

Plaintiff Anhui Konka Green Lighting Co., Ltd. (“Konka”), a manufacturer and supplier
of LED lights, brings this action against Green Logic LED Electrical Supply, Inc. (“GLL”), one
of its customers, George Geffen, GLL’s CEO, and Daniel L. Yu, a GLL employee. Konka
alleges that GLL breached contracts with Konka by failing to pay amounts owed under purchase
orders for LED lights, and that Yu, with Geffen’s knowledge, fabricated GLL affiliates to falsely
induce Konka to ship more products to GLL for which GLL never paid. Konka brings claims
against GLL for breach of contract, fraud, and quantum meruit, and against Geffen and Yu for
fraud.

Pending now is defendants’ motion to dismiss for lack of subject matter jurisdiction and,
in the alternative, to dismiss Konka’s fraud and quantum meruit claims as inadequately pled. For
the reasons that follow, the Court, finding that Yu’s inclusion as a defendant destroys diversity
jurisdiction, dismisses this case for lack of subject matter jurisdiction. The dismissal is without

prejudice to Konka’s right to replead in a manner consistent with subject matter jurisdiction.
I, Background
A. Factual Background!

Konka is a company domiciled in Anhui Province, China. FAC 9 19. It manufactures
and sells LED lights. /d. § 1. On or about February 13, 2017, Konka representatives Yidi Zhang
and Ling Liu visited GLL’s offices in Mineola, New York. Jd. § 20. During the visit, Zhang and
Liu met with Geffen, GLL’s, CEO, id. § 2, who introduced Yu as one of GLL’s business
operations leaders responsible for vendors and sourcing for GLL, id. § 20. Yu was part ofa
China-based team that evaluated potential partners and products for sale in the United States. Jd.
43. Zhang, Liu, Geffen, and Yu thereafter had a conference call in which Geffen confirmed that
GLL employed Yu and authorized Yu to enter into contracts on GLL’s behalf. Jd. § 20.

Later in February 2017, Yu and his associate Michael Kuang, also a GLL employee,
visited Konka’s Huizhou factory. Jd. 21. Upon request, Konka sent panel light samples to
GLL’s Shenzhen office for evaluation. Jd. GLL confirmed the quality of the product. Jd. 75.

On or about February 24, 2017, GLL began to issue purchase orders to Konka through
TradeGecko, an electronic portal for the verification and management of supply chains and
purchases. Jd. § 22. The purchase orders all went through Liu via his e-mail address. Jd. Konka
received eight purchase orders calling for a total shipment of 62,724 items, at a cost to GLL of
more than $1.5 million plus a 5.9% import tax. See id: § 22. On or about March 5, 2017, Yu
modified these purchase orders by consolidating certain of them into single purchase orders. Jd.
4 23. During February and March 2017, Konka notified GLL of its acceptance of these purchase

orders and shipped a quantity of products. Id. § 24.

 

' The following account is drawn from Konka’s First Amended Complaint. Dkt. 26 (“FAC”).
For purposes of resolving a motion to dismiss, the Court accepts as true all factual allegations in
the FAC, drawing all reasonable inferences in plaintiff's favor. See Koch v. Christie’s Int’l PLC,
699 F.3d 141, 145 (2d Cir. 2012).
On or about March 2017, Kuang came to a Konka factory to inspect the first batch of
products. Jd. 9 25. Konka was protected against default by a program called the China Export
and Credit Insurance Corporation (“Sinosure”). Jd. 6. That program would vet potential
buyers and provide protection against default up to specified amounts. Jd. Kuang described
GLL’s intention to submit more purchase orders, but indicated that GLL was subject to certain
restrictions from Sinosure that limited the number of products it could order from Konka without
upfront payment. Jd. 925. Around March 25, 2017, Yu and Kuang, during a business meeting
conducted over the internet platform “WeChat,” represented that Yu or his family owned the
company “In Style USA, Inc.” (“In Style’), that In Style was a corporate affiliate of GLL, and
that Yu was authorized to conduct business on In Style’s behalf. Jd. { 26.

On or about March 25, 2017, Kuang gave Konka In Style’s company information and
asked Konka to submit In Style to Sinosure for a credit line application. Jd. Konka alleges that,
on or about Mach 25, 2017, Yu and Kuang represented that In Style wanted to import LED
lights, but that this was in fact a lie, made to induce Konka to ship additional products to GLL on
credit, for which Yu and Kuang knew Konka would not be paid. Jd. §] 27-28. Konka further
alleges that Kuang and Yu falsified GLL purchase orders to make them appear to have been
authorized by In Style with the intent to defraud Konka into shipping additional products to
GLL. /d. 29.

On or about April 20, 2017, Kuang and Yu made similar representations about “JED
Lights, Inc. (“JED”). Over WeChat, Yu and Kuang represented that Yu or his family owned
JED and that JED wanted to import LED lights, and they asked Konka to submit JED’s

information to Sinosure for a credit line application. See id. J§ 30-32.
In reliance on these representations, Konka submitted credit line applications to Sinosure
for In Style and JED. Id. 4 35.

On or about April 10, 2017, Konka received two additional purchase orders from GLL
for a total shipment of 56,264 items, in exchange for which Konka was to be paid more than $1.1
million plus a 5.9% import tax. See id. §§ 22, 34.2 On or about April 26, 2017, Yu, via GLL’s
email address, modified these purchase orders to indicate that they were in fact coming from In
Style and JED. Id. { 36.

On or about June 15 or 16, 2017, Konka received two additional purchase orders from
GLL for a total shipment of 37,240 items, for which Konka was to be paid $772,350 plus a 5.9%
import tax. See id. F¥ 22, 37.

Konka actually shipped products under GLL’s purchase orders valued at $796,422 to
GLL’s Farmington and Mineola offices, which GLL accepted. Jd. ¢ 38. Konka actually shipped
products valued at $775,735 under In Style’s purchase orders to GLL’s Manhattan and
Farmingdale offices. Jd. §39. Konka actually shipped products valued at $351,645 under JED’s
purchase orders to GLL’s Manhattan office. Jd. § 40.

On June 20, 2017, Konka received partial payment of $54,750 from GLL, and on June
26, 2017, it received an additional $51,000. Jd. 441. Sinosure did not pay Konka because In
Style and JED did not actually receive the products; GLL received them. Id. 43. GLL did not

make any further payments. Jd.

 

? The FAC mentions purchase orders 10155 and 10159 twice: in § 22, it alleges that they were
submitted on April 26, 2017; in ¥ 35, it alleges that they were submitted on April 10, 2017.
Because in { 36, the FAC alleges that the same purchase orders were modified, the Court has
construed the purchase orders to have initially been sent on April 10, 2017, and modified on
April 26, 2017.
Konka alleges that the value of unpaid merchandise is $1,923,812, less payments of
$105,750. Jd. § 11. Following a period of nonpayment, Konka withheld delivery of products.
The value of product not delivered was $208,125. Jd. Konka therefore alleges it is owed
$1,609,963 under the purchase orders. Jd.

B. Procedural History

On December 27, 2018, Konka filed its initial complaint. Dkt. 1. On January 17, 2019,
defendants filed their initial motion to dismiss. See Dkts. 18-19. On January 22, 2019, the
Court issued an amend or oppose order. Dkt. 20. On February 7, 2019, Konka filed the First
Amended Complaint, the operative complaint. Dkt. 26. On February 27, 2019, defendants filed
a motion to dismiss, Dkt. 29, and a memorandum of law in support, Dkt. 30 (“Def. Mem.”). On
March 13, 2019, Konka filed an opposition. Dkt. 31 (“PI. Mem.”). On March 18, 2019,
defendants filed a reply, Dkt. 33 (“Def. Reply”), and a supporting declaration from Richard Pu,
Esq., Dkt. 32 (“Pu Decl.”), with attached exhibits.

II. Discussion

Defendants argue that the Court lacks subject matter jurisdiction because, contrary to the
factual allegation in the FAC, Yu is not a dual citizen of the United States and Canada, but is
instead a citizen of Canada only. Def. Mem. at 2. Konka counters that the evidence defendants
offer to this effect is inadequate to so establish. The Court holds, with defendants, that it lacks
subject matter jurisdiction over this action because, on the record at hand, Yu is solely a citizen
of Canada, which under the governing principles means there is not complete diversity between
the parties.

A. Legal Standards for Diversity Jurisdiction

Diversity jurisdiction under § 1332(a) “requires complete diversity between all plaintiffs
and defendants.” Pampillonia v. RJR Nabisco Inc., 138 F.3d 459, 460 (2d Cir. 1998). Diversity

5
is present when the action is between “citizens of a State and citizens or subjects of a foreign
state,” 28 U.S.C. § 1332(a)(2), or between “citizens of different States and in which citizens or
subjects of a foreign state are additional parties,” id. § 1332(a)(3).

“However, diversity is lacking within the meaning of these sections where the only
parties are foreign entities, or where on one side there are citizens and aliens and on the opposite
side there are only aliens.” Univ. Licensing Corp. v. Paola del Lungo S.P.A., 293 F.3d 579, 581
(2d Cir. 2002).

“Tt is... hornbook law that the party invoking federal jurisdiction bears the burden of
proving facts to establish that jurisdiction.” Linardos v. Fortuna, 157 F.3d 945, 947 (2d Cir.
1998) (citing 13 C. Wright, A. Miller & E. Cooper, Federal Practice and Procedure § 3522, at
62-65 (2d ed. 1984); 15 J. Moore, Moore’s Federal Practice § 102.14, at 102-24 (d ed. 1998));
see also Hertz Corp. v. Friend, 559 U.S. 77, 96 (2010) (“The burden of persuasion for
establishing diversity jurisdiction, of course, remains on the party asserting it.” (citations
omitted)). “That party must allege a proper basis for jurisdiction in [its] pleadings and must
support those allegations with ‘competent proof? if a party opposing jurisdiction properly
challenges those allegations... .” Linardos, 157 F.3d at 947; see also Hertz Corp., 559 U.S. at
96-97 (“When challenged on allegations of jurisdictional facts, the parties must support their
allegations by competent proof.”).

Where, as here, “subject matter jurisdiction is contested, courts are permitted to look to
materials outside the pleadings.” Romano v. Kazacos, 609 F.3d 512, 520 (2d Cir. 2010) (citing
Fed. R. Civ. P. 12(b)(1); Land v. Dollar, 330 U.S. 731, 735 n.4 (1947)); see also APWU vy.
Potter, 343 F.3d 619, 627 (2d Cir. 2003) (“Where jurisdictional facts are placed in dispute, the

court has the power and obligation to decide issues of fact by reference to evidence outside the
pleadings, such as affidavits.” (internal quotation marks and citations omitted)). “In evaluating
jurisdictional motions, district courts enjoy broad discretion in deciding whether to order
discovery.” In re Terrorist Attacks on Sept. 11, 2001, 349 F, Supp. 2d 765, 811 (S.D.N.Y. 2005)
(collecting cases).

B. Analysis
The FAC invokes this Court’s diversity jurisdiction pursuant to 28 U.S.C. § 1332. FAC

4 13. The FAC alleges that Konka, the sole plaintiff, is a citizen of China. Jd. § 19. As to the
defendants, it alleges that GLL is a citizen of New York, id. § 16, that Geffen is also a citizen of
New York, id. J 17, and that Yu is a citizen of New York, the United States, and Canada, id.

q 18.

Accepting as correct the citizenships of the parties as pled—in particular, that Yu is in
fact a dual citizen—his Canadian citizenship would not defeat diversity. That is because “only
the American nationality of the dual citizen should be recognized under 28 U.S.C. § 1332(a).”
Action S.A. y. Marc Rich & Co., Inc., 951 F.2d 504, 507 (2d Cir. 1991) (internal quotation marks
and citation omitted), cert. denied 503 U.S. 1006 (1992). Accordingly, on their face, the
allegations in the FAC provide a proper basis for jurisdiction.

Defendants have rebutted the FAC’s allegation as to defendant Yu’s citizenship with
facts. Yu attaches a sworn affidavit stating that he is “a citizen of Canada” and “not a citizen of
the United States.” Pu Decl. Ex. 4 (“Yu Aff.”) JJ 2-3. Ifso, diversity would not exist, because
on one side would be an alien party (Konka) and on the other would be citizens (GLL and
Geffen) and an alien (Yu).

Given defendant’s factual demonstration, Konka therefore has the burden to support its
jurisdictional allegations with competent proof. It has failed to do so. Instead, Konka offers no

more than the following conjecture:
[Mlultiple facts are known that suggest Defendant Yu may be a USS. citizen,
including: Defendant Yu resides in New York, where he is employed full-time at
Defendant GLL’s New York headquarters; Plaintiff served Defendant Yu at
Defendant GLL’s New York headquarters while Defendant Yu was operating in
the ordinary course of business at his full-time employment; and... Defendant Yu
is alleged to have committed extensive and calculated fraud in New York to secure
delivery to Defendant GLL in New York of well in excess of $1 million.

Pl. Mem. at 9. Konka does not support any of these factual allegations in its brief with evidence.
In any event, the above circumstances are fully consistent with Yu’s being a Canadian but not a
U.S. citizen. Many foreign citizens reside and work in New York without acquiring U.S.
citizenship.

Notably, even if Yu is a legal permanent resident in the United States—a point that the
record neither establishes nor precludes—his Canadian citizenship would still defeat complete
diversity. In the 2011 Clarification Act, Congress amended § 1332(a) to clarify the effect of
foreign citizenship of a legal permanent resident on diversity jurisdiction. In 1988, § 1332(a)
had been amended to include a “resident alien proviso” that stated that “an alien admitted to the
United States for permanent residence shall be deemed a citizen of the State in which such alien
is domiciled.” See H.R. Rep. No. 112-10, at 6-7 (2011). Although Congress’s intent in thus
amending the statute had been to preclude federal alienage jurisdiction in suits between a citizen
of a state and a foreign citizen permanently residing in the same state, some courts interpreted it
as expanding diversity jurisdiction. For example, in Singh v. Daimler-Benz AG, 9 F.3d 303 (3d

Cir. 1993), the Third Circuit allowed a federal-court lawsuit to proceed between, on the one

 

3 The same principles apply to foreign corporations. If Yu were a foreign corporation, not a
person, and had a principal place of business in New York, he would still count as a foreign
entity so as to defeat complete diversity. Creaciones Con Idea, S.A. de C.V. v. Mashreqbank
PSC, 232 F.3d 79, 82 (2d Cir. 2000) (“‘[E]ven if a corporation organized under the laws ofa
foreign nation maintains its principal place of business in a State, and is considered a citizen of
that State, diversity is nonetheless defeated if another alien party is present on the other side of
the litigation.’” (quoting Int’! Shipping Co., S.A. v. Hydra Offshore, Inc., 875 F.2d 388, 391 (2d
Cir. 1989) (citations omitted)).
hand, a permanent resident foreign citizen in one state and, on the other, a U.S. corporation
resident in another state and a non-resident foreign corporation, even though the presence of
foreign defendants on both sides would otherwise have destroyed complete diversity.

In the 2011 Clarification Act, Congress accordingly added a subordinate clause to
§ 1332(a)(2). It provides that “the district courts shall not have original jurisdiction under this
subsection of an action between citizens of a State and citizens or subjects of a foreign state who
are lawfully admitted for permanent residence in the United States and are domiciled in the same
State.” 28 U.S.C. § 1332. A House report explains that this clause “achieve[s] the goal of
modestly restricting jurisdiction, which Congress sought to accomplish when it first enacted the
resident alien proviso, and . . . avoid[s] the threat of the expansion of jurisdiction” previously
posed by the “resident alien proviso.” H.R. Rep. No. 112-10, at 7; see also H.K. Huilin Intern.
Trade Co. v. Kevin Multiline Polymer, Inc., 907 F. Supp. 2d 284, 286-89 (E.D.N.Y 2012)
(detailing history of amendments and accompanying case law).

Accordingly, Konka’s jurisdictional allegations have been shown false by competent
proof, which Konka has failed to rebut with competent proof. “[N]o presumptive truthfulness
attaches to the complaint’s jurisdictional allegations; rather, the burden is on the plaintiff to
satisfy the Court, as fact finder, of the jurisdictional facts.” Guadagno v. Wallack Ader Levithan
Assoc., 932 F. Supp. 94, 95 (S.D.N.Y. 1996) (citations omitted), aff ‘d, 125 F.3d 844 (2d Cir.
1997); Kissel v. DiMartino, Nos. 92 Civ. 5660 (CPS); 93 Civ. 1710/2963, 1993 WL 289430, at
*4 (E.D.N.Y. July 20, 1993) (“[I]n opposing defendants’ challenge of diversity jurisdiction,
plaintiff is required to submit affidavits or other evidence .... but has not provided any evidence
to controvert defendants’ contention.”). The Court declines to authorize the jurisdictional

discovery sought by Konka. Konka asks that Yu file a supplemental sworn affidavit averring his
citizenship, see Pl. Mem. at 9, which Yu has now done, see Yu Aff. Under its broad discretion
to order jurisdictional discovery, the Court does not see a need for Konka to conduct a two-hour
deposition and five document requests, because it has not raised any credible reason to doubt
Yu’s sworn assertions. Therefore, because Konka and Yu are both foreign citizens, there is not
complete diversity between the parties. And Konka has not alleged an alternative basis for
subject matter jurisdiction. The Court therefore lacks subject matter jurisdiction over this action.

In light of the Court’s determination that it lacks jurisdiction, the Court may not reach
defendants’ alternative grounds for dismissal, under Rule 12(b)(6). “Where a Court is asked to
rule on a combination of Rule 12 defenses, it will pass on the jurisdictional issues before
considering whether a claim is stated in the complaint.” Koulkina v. City of New York, 559 F.
Supp. 2d 300, 310 (S.D.N.Y. 2008) (collecting cases); see also Arrowsmith v. United Press Int'l.,
320 F.2d 219, 221 (2d Cir. 1963) (en banc) (“[L]ogic compell[s] initial consideration of the issue
of jurisdiction over the defendant—a court without such jurisdiction lacks power to dismiss a
complaint for failure to state a claim... .”).

CONCLUSION

For the foregoing reasons, the Court dismisses this case for lack of subject matter

jurisdiction. This dismissal is without prejudice to Konka to replead (e.g., bringing suit against a

different combination of parties) in a manner consistent with subject matter jurisdiction.

SO ORDERED. Pat fy Comlvoi/

Paul A. Engelmayer
United States District Judge

Dated: August 8, 2019
New York, New York

10
